DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment was filed on 01/24/2022. Claim 1 and claim 9 have been amended, and no further claims have been canceled. Currently, claims 1-5, 7, 9, and 11-13 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quint (WO 2013022575).
Regarding claim 1, Quint discloses an ostomy pouch (fig. 1, ostomy pouch 12) having an internal collection area (fig. 2, chamber 18) and an outlet for draining contents from the collection area (fig. 1, opening 54), an interface assembly comprising an outlet body connected to the outlet (fig. 1, output tap 14), the outlet body having a discharge end (fig. 1, discharge outlet 34), a cap configured for removable coupling with the outlet body, the cap configured to close the discharge end of the outlet body (fig. 1, cap 36), wherein the outlet body is formed with an opening at a discharge end (fig. 1, discharge outlet 34), wherein the cap comprises an 

    PNG
    media_image1.png
    345
    462
    media_image1.png
    Greyscale

Regarding claim 7, Quint discloses the drainable ostomy system wherein the outlet is foldable or rollable between an open condition for drainage of the contents from the ostomy pouch (fig. 6, fold-up closure 104, paragraph 0037) and a closed condition to substantially prevent drainage of the contents from the ostomy pouch (fig. 6, fold-up closure 104, paragraph 36).
Regarding claim 9, Quint discloses the drainable ostomy system wherein the bedside drainage adapter is configured for positioning at least partially within the opening to substantially allow for drainage of the contents (fig. 5, outlet body 14, adapter 58, paragraph 0034, “In FIG. 5, an adapter 58 is engaged with the discharge outlet 34 for draining body waste in the ostomy pouch 12 to a collection container 60 via tube 62.”).
Regarding claim 13, Quint discloses the drainable ostomy system wherein the outlet body comprises a base having an end part operably connected thereto (fig. 3, outlet body 14, top portion 44 as the base, bottom portion 46 as the end part).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Quint in view of 
Burtoft (US 20060189962).
Regarding claim 2, Quint discloses substantially the device disclosed in claim 1, and further discloses a drainable ostomy system wherein the bedside drainage adapter is coupled with the outlet body (fig. 5, adapter 58), and the system further comprises a tube coupled to the bedside drainage adapter (fig. 5, tube 62), and a collection container (fig. 5, collection container 60) coupled to the tube and configured to receive the contents of the ostomy pouch via the outlet body, the bedside drainage adapter, and the tube (fig. 5, outlet body 14, adapter 58, tube 62), but fails to teach that the collection container is a bedside drainage bag. 

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to substitute the collection container disclosed in Quint with the bedside drainage bag taught in Burtoft for the purpose of providing a suitable means of conveniently mounting the bag to furniture (see Burtoft, paragraph 0036 ,” Pivotally connected to the handle 64 is a mounting hook 66 for placement or hooking on to furniture, such as the railing 68 of a bed 70, so that the urinary drainage bag 10 can be supported thereon during catching”), thereby keeping the drainage bag in a secured place.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Quint, as modified by Burtoft as applied to claim 2 above, and further in view of Mohiuddin (US 5119675).
Regarding claim 3, Quint, as modified by Burtoft, discloses substantially the device disclosed in claim 2, but is silent to wherein the bedside drainage bag includes one or more translucent or transparent sections allowing for visual inspection of an interior storage area of the bedside drainage bag. 
However, Mohiuddin teaches a drainage bag (abstract) wherein the front wall of the drainage bag is transparent (col. 6, lines 4-15). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the bag disclosed in Quint, as modified by Burtoft, to have a transparent section, as taught by Mohiuddin, for the purposes of providing a suitable means of measuring the bag’s contents (see Mohiuddin, col. 6, lines 4-15).
Regarding claim 4, Quint, as modified by Burtoft and Mohiuddin, discloses wherein the bedside drainage bag further includes a hanger configured to attach the bedside drainage bag to an adjacent structure (see Burtoft, fig. 3, hanger 66, railing 68). 
Regarding claim 5, Quint, as modified by Burtoft and Mohiuddin, discloses wherein the bedside drainage bag further comprises volume markings at the one or more translucent or transparent sections allowing for visual measurement of a volume of contents within the bag (see Mohiuddin, indica 106).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Quint in view of March Daniel et al. (US 20120130329).
Regarding claim 11, Quint discloses substantially the device disclosed in claim 1, but fails to teach wherein the cap further includes a mounting loop extending about an outer periphery of the outlet body to secure the cap to the outlet body. 
However, March Daniel et al. teaches an ostomy bag (abstract) comprising an outlet body (fig. 1A, valve 22) wherein the cap (fig. 7, cap 94) includes a mounting loop extending about an outer periphery of the outlet body (fig. 7, ring member 96) to secure the cap to the outlet body (fig. 7, cap 94, ring member 96, tether 98).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the cap disclosed in Quint with the mounting loop extending about an outer periphery of the outlet body to secure the cap to the outlet body, as taught by March Daniel et al., for the purpose of providing a suitable means to secure the cap to the outlet valve (see March Daniel et al., paragraph 0057).
Regarding claim 12, Quint discloses substantially the device disclosed in claim 1, but fails to teach wherein the bedside drainage adapter further includes a mounting loop extending about an outer periphery of the outlet body to secure the bedside drainage adapter to the outlet body. 
However, March Daniel et al. teaches an outlet body (fig. 1A, valve 22) wherein an attachment (fig. 7, cap 94) includes a mounting loop extending about an outer periphery of the 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the drainage adapter disclosed in Quint with the mounting loop taught in March Daniel et al. to secure the adapter to the outlet valve (see March Daniel et al., paragraph 0057).
Response to Arguments
Applicant's arguments filed on 01/24/2022 have been fully considered but they are not persuasive. 
In response to the argument “In sum, Quint discloses a closure cap 212 with an outer wall 214 that surrounds the outer surface of output tap 204. (See FIGS. 7 and 8 provided below). However, Quint does not disclose a lip formed integrally with the inner extension configured to abut an axial end face of the outlet body.”, the examiner respectfully disagrees. The cap disclosed in Quint has a bottom wall in between the insertion part 216 and the walls 214 that would be configured to abut the bottom wall of the bottom portion 208, as shown in fig. 7, thereby reading on the limitation of “a lip formed integrally with the inner extension configured to abut an axial end face of the outlet body”. 
In response to the argument that neither Burtoft, Mohiuddin, nor March Daniel remedy the deficiencies of Quint, the argument is rendered moot as Quint discloses the amended limitation of claim 1 (see analysis of claim 1 above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Von Dyck (US 6033390 A) discloses a cap for an ostomy port that has an inner extension and a lip integrally formed with the inner extension to abut an axial wall of the outlet body.
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
 /NICHOLAS J. WEISS/ Supervisory Patent Examiner, Art Unit 3781